DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
102 Rejection with Mori
Applicant's arguments filed May 20th 2022 have been fully considered but they are not persuasive. The applicant points to the wrong paragraph in Mori (para 48) and argues how para 48 does not teach the claim. However, Para 100 of Mori was cited and this does teach the limitations of the claim.
102 Rejection with Denne
Applicant's arguments filed May 20th 2022 have been fully considered but they are not persuasive. The applicant argues that the examiner interpretation is overly broad stating that “when the motor is retained” is only applicable when the motor has completed its insertion process. The examiner disagrees. The language is broad enough to have “while being retained” read on it. Furthermore the term “retained” is not narrow enough to imply the component is fully seated. A component not fully retained is still retained to some degree. For instance if in Denne the component was placed between the arms but not fully seated the component would still be retained, just perhaps not well.
103 Rejections with Taurasi in view of second interpretation of Denne
Applicant's arguments filed May 20th 2022 have been fully considered but they are not persuasive. The applicant states that the examiner admits Taurasi does not disclose a resilient feature. However the examiner explicitly states “see reference image 1, these appear to be resilient features but are not explicitly taught” and thus the identification of reference image 1 was clarified by this. The applicant further states that Denne does not teach the limitations because Denne does not deflect when the motor is retained the language is broad enough to have “while being retained” read on it. Furthermore, the term “retained” is not narrow enough to imply the component is fully seated. A component not fully retained is still retained to some degree.
103 Rejections with Taurasi in view of first interpretation of Denne.
The applicant argues that the sealing ring of Denne is in no way defined by the housing or the cover. The examiner would like to point out in the referenced para 30 of Denne it points to fig 5 and shows how “the shoulder 78 is surrounded by a sealing ring” so this limitation is indeed met. The applicant also argues that the seal does not teach the limitations. The Examiner would like to make clear that both the seal and the arms (12) were cited.
Amendments and new claims
Neither the amendments or the new claims have found to be novel. See the rejection below.
Claim Rejections - 35 USC § 112
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 17, it is unclear in the limitation “at least one rib extending from a wall of the housing and the cover” how potentially one rib could extend from a wall of the housing and the cover.
For the purposes of examination it is assumed the rib can extend from either one of the housing or the cover.
In regards to claim 18, It is unclear if an upstanding wall portion of the claim and a wall of claim 17 are meant to be the same or different structures.
For the purposes of examination they are assumed to be the same.
Additionally claims 18-20 are rejected due to their dependency on rejected claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Denne et al. EP 1316477 A2 (hereinafter Denne).
In regards to claim 16, Denne teaches a housing assembly (fig 3, fig 4), comprising: a housing (10) having an internal cavity (area between 24); a cover (60) attached to said housing to enclose at least a portion of said internal cavity (fig 3, fig 4, para 29); a component (abstract, electro pneumatic component) disposed within the internal cavity of the housing and the cover (para 18), wherein the internal cavity of the housing is configured for receipt of the component (abstract, electro pneumatic component); a component seat (18) defined by the housing, wherein the component is retained in the component seat (18, para 18); and a resilient feature (12) defined in a wall of  (16) by at least one of the housing and the cover (fig 1), the resilient feature configured to deflect when the component is retained in the component seat and the cover is attached to the housing (para 18) to allow a portion of the wall to outwardly deflect (para 18).
Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Mori et al. EP 2325982 A2 (hereinafter Mori).
In regards to claim 21, Mori teaches a latch assembly for a vehicle closure panel (abstract, and field of invention), comprising: a housing (13) having an internal cavity configured for receipt of internal latch components (See fig 7); a cover (14) attached to said housing to enclose at least a portion of said internal cavity (See fig 7); a motor disposed within the internal cavity of the housing and the cover (See fig 7); a motor seat defined by the housing (20 and See fig 7), wherein the motor is retained in the motor seat (See fig 7); and a resilient feature defined by at least one of the housing and the cover (20 and 9c), the resilient feature configured to deflect when the motor is retained in the motor seat and the cover is attached to the housing (para 100), wherein the resilient feature includes a nominal state (before motor is mounted) and a deflected state, wherein the resilient feature provides a retained force to the motor and remains in a deflected state when the motor is retained in the motor seat (See fig 7 and para 100).
In regards to claim 22, Mori teaches a latch assembly for a vehicle closure panel (abstract, and field of invention), comprising: a housing (13) having an internal cavity configured for receipt of internal latch components (See fig 7); a cover (14) attached to said housing to enclose at least a portion of said internal cavity (See fig 7); a motor disposed within the internal cavity of the housing and the cover (See fig 7); a motor seat defined by the housing (20 and See fig 7), wherein the motor is retained in the motor seat (See fig 7); and a resilient feature defined by at least one of the housing and the cover (20, 9c and a portion of the wall they are connected too), the resilient feature configured to deflect when the motor is retained in the motor seat and the cover is attached to the housing (para 100), further comprising one or more ribs (Any combination of 20 and 9c) extending from at least one of the housing and the cover (See fig 5) into the internal cavity (See fig 5), wherein the resilient feature is formed in a wall of the at least one of the housing and the cover (See reference image x).

    PNG
    media_image1.png
    261
    555
    media_image1.png
    Greyscale
  
Reference Image x

In regards to claim 23, Mori teaches the latch assembly of claim 22, wherein the ribs are configured not to substantially flex when the motor is retained in the motor seat, and the wall is configured to outwardly flex (See fig 7, fig 8, and para 92).  
In regards to claim 24, Mori teaches the latch assembly of claim 23, wherein the wall of the at least one of the housing and the cover comprises a portion (area around 15c in fig 5) comprising the one or more ribs, wherein the portion is configured to be surrounded by the resilient feature (See fig 5).  
In regards to claim 25, Mori teaches the latch assembly of claim 24, wherein the resilient feature is formed by a reduced thickness in the wall around the portion (See fig 5 and reference image 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taurasi et al. US 20160230426 A1 (hereinafter Taurasi) in view of Denne.
In regards to claim 1, Taurasi teaches a latch assembly for a vehicle closure panel (abstract), comprising: a housing (60) having an internal cavity configured for receipt of internal latch components (fig 2); a cover (24) attached to said housing to enclose at least a portion of said internal cavity (fig 1); a motor (50) disposed within the internal cavity of the housing and the cover (fig 10); a motor seat (see reference image 1) defined by the housing, wherein the motor is retained in the motor seat (fig 10); and a resilient feature (see reference image 1, these appear to be resilient features but are not explicitly taught) defined by at least one of the housing and the cover, the resilient feature configured to deflect when the motor is retained in the motor seat and the cover is attached to the housing (plyometric materials deflect to some degree when force is applied).  
However Taurasi does not explicitly teach resilient features.
Denne explicitly teaches resilient features (12, 80) used to hold electro pneumatic components in a vehicle to reduce vibrations and to seal the cover and housing (abstract, para 9, para 30). Furthermore the resilient features are configured to deflect when the motor is retained in the motor seat and the cover is attached to the housing (para 9).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved upon Taurasi’s motor seat with Denne’s resilient features in order to reduce vibrations and to seal the cover and the housing. 
In regards to claim 4, Taurasi in view of Denne teaches the latch assembly of claim 1, wherein Denne further teaches the resilient feature is disposed on both the housing and the cover (fig 1 and fig 5).
Claims 1-3, 4-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taurasi in view of Denne et al. EP 1316477 A2 (hereinafter Denne).
Note this is a different interpretation than the claims above.
In regards to claim 1, Taurasi teaches a latch assembly for a vehicle closure panel (abstract), comprising: a housing (60) having an internal cavity configured for receipt of internal latch components (fig 2); a cover (24) attached to said housing to enclose at least a portion of said internal cavity (fig 1); a motor (50) disposed within the internal cavity of the housing and the cover (fig 10); a motor seat (see reference image 1) defined by the housing, wherein the motor is retained in the motor seat (fig 10); and a resilient feature (see reference image 1, these appear to be resilient features but are not explicitly taught) defined by at least one of the housing and the cover, the resilient feature configured to deflect when the motor is retained in the motor seat and the cover is attached to the housing (plyometric materials deflect to some degree when force is applied).  
However Taurasi does not explicitly teach resilient features.
Denne explicitly teaches resilient features (12) used to hold electro pneumatic components in a vehicle to reduce vibrations (abstract, para 9). Furthermore the resilient features are configured to deflect when the motor is retained in the motor seat and the cover is attached to the housing (para 9).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved upon Taurasi’s motor seat with Denne’s resilient features in order to reduce vibration. 

    PNG
    media_image2.png
    537
    642
    media_image2.png
    Greyscale

Reference Image 1
In regards to claim 2, Taurasi in view of Denne teaches the latch assembly of claim 1, wherein the resilient feature comprises a reduced thickness portion of the housing or the cover, wherein the reduced thickness portion has a reduced thickness relative to an adjacent portion of the housing or the cover (see reference image 2).  

    PNG
    media_image3.png
    623
    415
    media_image3.png
    Greyscale

Reference Image 2

In regards to claim 3, Taurasi in view of Denne teaches the latch assembly of claim 1, wherein the resilient feature is integrally formed and co-molded with the cover or housing (Taurasi: fig 10, para 34. Denne: para 11).
In regards to claim 5, Taurasi in view of Denne teaches the latch assembly of claim 1, wherein the resilient feature is disposed on the housing adjacent the motor seat (Taurasi: see reference image 1, Denne: see reference image 2).  
In regards to claim 6, Taurasi in view of Denne teaches the latch assembly of claim 5. Wherein Denne further teaches the resilient support includes a base and an upstanding wall portion, and the resilient feature is formed in the upstanding wall portion (see reference image 3).  

    PNG
    media_image4.png
    539
    512
    media_image4.png
    Greyscale

Reference Image 3

In regards to claim 7, Taurasi in view of Denne teaches the latch assembly of claim 6. Wherein Denne further teaches the upstanding wall portion includes an upper portion, a lower portion, and a middle portion, and the resilient feature is defined by the middle portion, wherein the middle portion is thinner than the upper portion and the lower portion (see reference image 4).  

    PNG
    media_image5.png
    539
    551
    media_image5.png
    Greyscale

Reference Image 4

In regards to claim 8, Taurasi in view of Denne teaches the latch assembly of claim 6. Wherein Denne further teaches the upstanding wall portion includes an upper portion and a lower portion, wherein the resilient feature is defined by the lower portion, wherein the lower portion is thinner than the upper portion, and the lower portion intersects the base (see reference image 5).  

    PNG
    media_image6.png
    606
    551
    media_image6.png
    Greyscale

Reference Image 5
In regards to claim 9, Taurasi in view of Denne teaches the latch assembly of claim 6. Wherein Denne further teaches the resilient feature is defined by the base (see reference image 3, the base is the same as in reference image 5).  
In regards to claim 10, Denne further teaches the latch assembly of claim 9, wherein the resilient feature is disposed adjacent an intersection of the upstanding wall portion and the base (see reference image 2).  
In regards to claim 11, Taurasi in view of Denne teaches the latch assembly of claim 1, wherein Denne further teaches the resilient feature is disposed on the cover above the motor (it would be equally obvious to add the resilient features to the cover as it would to add it to the housing as they would still work in the same way). 
In regards to claim 12, Taurasi in view of Denne teaches the latch assembly of claim 11. Wherein Denne further teaches the resilient feature is disposed on a plurality of ribs that extend downward from an upper wall of the cover into the internal cavity, wherein the ribs contact the motor device (para 19, reference image 5).

    PNG
    media_image7.png
    607
    442
    media_image7.png
    Greyscale

Reference Image 6
In regards to claim 13, Taurasi in view of Denne teaches the latch assembly of claim 12, wherein Denne further teaches the ribs include an upper portion and lower portion, wherein the upper portion is thinner than the lower portion, and the ribs are bent relative to a nominal position and compressed between the motor and the cover (see reference image 6, para 19, since they are flexibly connected to the base plate they would bend relative to the base plate).  

    PNG
    media_image8.png
    502
    469
    media_image8.png
    Greyscale

Reference Image 7
In regards to claim 14, Taurasi in view of Denne teaches the latch assembly of claim 12, wherein Denne further teaches the ribs include an upper portion, a lower portion, and a middle portion, wherein the middle portion is thinner than the upper portion and the lower portion, and the ribs are bent relative to a nominal position and compressed between the motor and the cover (see reference image 7, para 19, since they are flexibly connected to the base plate they would bend relative to the base plate).  

    PNG
    media_image9.png
    502
    469
    media_image9.png
    Greyscale

Reference Image 8
In regards to claim 15, Taurasi in view of Denne teaches the latch assembly of claim 11, wherein the resilient feature is disposed on an upper wall of the cover, and a plurality of ribs extend from the upper wall into the cavity, and the resilient feature is disposed outwardly relative to the plurality of ribs (see reference image 9).

    PNG
    media_image10.png
    555
    617
    media_image10.png
    Greyscale

Reference Image 9
In regards to claim 17, As best understood in light of previous 112 rejection Taurasi teaches a method for assembling a latch assembly (abstract), the method comprising the steps of: providing a housing (60) having a motor seat (see reference image 1); inserting a motor (50) into the motor seat; attaching a cover (24) to the housing and defining a cavity (space between seat and cover) therein; securing the motor within the motor seat (fig 10) and the cavity in response to attaching the cover to the housing (see reference image 1); and deflecting a resilient feature integrally formed in at least one of the housing (see reference image 1, however this not explicitly taught by Taurasi) and the cover when securing the motor within the motor seat (plyometric materials deflect to some degree when force is applied).  
However Taurasi does not explicitly teach resilient features and providing at least one rib extending from a wall of the housing and the cover into the cavity, wherein the at least one rib is configured not to substantially flex.
Denne explicitly teaches resilient features (12) used to hold electro pneumatic components in a vehicle to reduce vibrations (abstract, para 9). Furthermore the resilient features are configured to deflect when the motor is retained in the motor seat and the cover is attached to the housing (para 9). Denne also teaches providing at least one rib (See reference image 9) extending from a wall of the housing and the cover into the cavity, wherein the at least one rib is configured not to substantially flex (the degree is not mentioned so the examiner is interpreting this broadly).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved upon Taurasi’s motor seat with Denne’s resilient features in order to reduce vibration. 
In regards to claim 18, As best understood in light of previous 112 rejection Taurasi in view of Denne teaches the method of claim 17. Wherein Denne further teaches an upstanding wall integrally formed with the housing is deflected when the motor is secured (para 10, para 19, para 20), wherein the upstanding wall or a portion of a base of the motor seat has a reduced thickness portion relative to an adjacent portion (See reference image 9).

    PNG
    media_image3.png
    623
    415
    media_image3.png
    Greyscale

Reference Image 9
In regards to claim 19, As best understood in light of previous 112 rejection, Taurasi in view of Denne teaches the method of claim 17. Denne further teaches wherein an upper wall portion of the cover is deflected when the electro-pneumatic component is secured (para 10, para 19, para 20), and a plurality of ribs extend from the upper wall portion and contact the motor (para 10, see reference image 10), and the upper wall portion includes a reduced thickness portion relative to an adjacent portion (see reference image 10). 
    PNG
    media_image11.png
    553
    576
    media_image11.png
    Greyscale

Reference Image 10

In regards to claim 20, Taurasi in view of Denne teaches the method of claim 17. Wherein Denne further teaches a plurality of ribs integrally formed in the cover are deflected (para 10, para 19, para 20) when the electro-pneumatic component is secured, and the plurality of ribs include a reduced thickness portion relative to an adjacent portion (see reference image 11). 

    PNG
    media_image12.png
    623
    415
    media_image12.png
    Greyscale

Reference Image 11
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675